Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/857144 filed on 04/23/20. 

Claims 1-20 are remain pending in the application.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byungha Joo (US Pub. 2018/0137225).

As to claims 1, 10 and 18 the prior art teach a method, comprising: 

constructing integrated circuitry (see fig 1, fig 2 paragraph 0006-0008); 

identifying input signal paths, internal signal paths and output signal paths associated with the integrated circuitry (see fig 2-4 paragraph 0021-0028); 

and generating a timing table for slew-load characterization of the input signal paths, the internal signal paths and the output signal paths, including: simulating corner points for the timing table (see fig 2-4 paragraph 0030-0036 and summary); 

building diagonal points for the timing table based on the simulated corner points (see fig 2-4 paragraph 0034-0044); 

and building remaining points for the timing table based on the simulated corner points and the diagonal points (see fig 2-4 paragraph 0044-0054 and background).

As to claims 2, 11 and 6 the prior art teaches wherein the integrated circuitry refers to chip-level circuitry for a system-on-a-chip (SoC), and wherein: building the diagonal points for the timing table is achieved using geometric progression interpolation, and building the remaining points for the timing table is achieved using a delta approach (see fig 1, fig 2 paragraph 0007-0009).

As to claims 3 and 7, the prior art teaches wherein constructing integrated circuitry refers to generating a liberty model for the integrated circuitry having timing data and power data with multiple clock slews, multiple input slews and multiple output loads depending on a timing arc (see fig 2, fig 4 paragraph 0021-0025).

As to claims 4, 12 and 19 the prior art teaches wherein: the input signal paths refer to input clock signal paths and input data signal paths associated with logic within the integrated circuitry, the internal signal paths refer to internal clock signal paths and internal data signal paths associated with the logic within the integrated circuitry, and the output signal paths refer to delay signal paths associated with output from the integrated circuitry (see fig 1, fig 2 paragraph 0006-0008).

As to claim 5 and 13 the prior art teaches wherein the slew-load characterization refers to timing, power and model data for slew/load variation for setup, hold, delay and pin-power arcs, and wherein the model data includes liberty variation format (LVF) model data and non linear delay (NLD) model data for slew/load variation (see 2-4 paragraph 0046-0053).

As to claims 6 and 14 the prior art teaches wherein the timing table includes multiple points arranged in a two-dimensional (2D) grid pattern with columns and rows, and wherein the multiple points have point values associated with simulation values (see fig 2-4 paragraph 0050-0056 and background). 

As to claim 7 and 15 the prior art teaches wherein the timing table includes a scalable number (S) of points that are arranged with a first number (N) of columns and a second number (M) of rows, and wherein the scalable number of points includes (S=N*M) points that are arranged with N columns and M rows (see fig 2-4 paragraph 0055-0062).

As to claim 8 and 16, the prior art teaches wherein the scalable number (S) of points refers to forty-nine (49) points, wherein the first number (N) of columns refers to seven (7) columns, and wherein the second number (M) of rows refers to seven (7) rows (see fig 2-4 paragraph 0060-0066).

As to claim 9 and 17 the prior art teaches wherein: the corner points for the timing table refer to a first corner point and a second corner point that is opposite the first corner point, the diagonal points for the timing table refer to five (5) diagonal points along a central diagonal between the first corner point and the second corner point, and the remaining points for the timing table refer to forty-two (42) remaining points that fill the timing table above and below the central diagonal (see fig 2-4 paragraph 0046-0058).
 
As to claim 20 the prior art teaches wherein: the timing table includes multiple points arranged in a two-dimensional (2D) grid pattern with columns and rows, the multiple points have point values associated with simulation values, the timing table includes a scalable number (S) of points that are arranged with a first number (N) of columns and a second number (M) of rows, and the scalable number of points includes (S=N*M) points that are arranged with N columns and M rows (see fig 2-4 paragraph 0058-0068 and summary).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851